

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) dated as of September 17,
2015 is made by and between __________________ (“Executive”) and MICROSEMI
CORPORATION, a Delaware corporation (“Company”). This Agreement amends and
restates in its entirety that certain Executive Retention Agreement dated March
19, 2009 between the Company and the Executive (the “Prior Agreement”).
NOW, THEREFORE, for good and valuable considerations, receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
1.    Term. The term of this Agreement shall commence on the date hereof. The
term of this Agreement shall be renewed automatically on a daily basis so that
the outstanding term is always two (2) years after the date on which notice of
non-renewal or termination of this Agreement is given by the Executive to the
Company or by the Company to the Executive. This Agreement relates to
Executive’s employment with the Company, or any subsidiary, successor, assign or
affiliate of the Company, under any written or oral agreement. For purposes of
the following provisions “Date of Termination” means the effective date of
termination of Executive’s employment with any of the entities described above,
after notice and lapse of the notice period as required herein.
2.    Terminations by Executive.
a.    Termination by Executive for “Good Reason.” Following a Change in Control,
Executive may terminate his active employment under his oral or written
employment agreement with the Company upon five (5) days’ written notice to the
Company given within ninety (90) days following the date on which the Executive
becomes aware of any of the following events, each of which shall be deemed to
be good reason for termination by Executive:
(i)    any reduction in, or limitation upon, the compensation, reimbursable
expenses or other benefits provided in this Agreement, other than (A) as
generally effected by valid public law or regulation or (B) as results from
change in the amount of the incentive compensation pool if not resulting from
changes in the incentive pool formula or allocations and not resulting from
accounting or operational effects of the acquisition;
(ii)    any change in assignment of Executive’s primary duties to a work
location more than 50 miles from the Company’s principal executive office as in
effect immediately prior to the Change in Control;
(iii)    any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company;
(iv)    any material breach by the Company of any provision of this Agreement;
or
(v)    any action taken by the Board or a standing Committee of the Board in
connection with, or the formation of a special Committee of the Board for the
purpose of, effecting any of the events listed in subparagraphs (i) through (iv)
immediately above.
b.    Change of Control. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events:
(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;
(ii)    Consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being



--------------------------------------------------------------------------------



converted into voting securities of the surviving entity) at least fifty-one
percent (51%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approving a plan of
complete liquidation of the Company or a consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets.
c.    Voluntary Termination by Executive. After a Change in Control, without
reason or for any reason other than “Good Reason” as set forth in Section 2(a)
above, Executive may voluntarily terminate his employment with the Company under
any oral or written employment agreement upon a minimum of one (1) month’s
written notice to the Company; provided, however, Executive shall receive only
the compensation that would otherwise be accrued or payable as of or prior to
the termination date.
3.    Executive’s Benefits Following Termination by Executive for “Good Reason”
or by Company without “Cause”, in either case only following Change in Control.
If Executive terminates his active employment under his oral or written
employment agreement with the Company for “Good Reason” following a Change in
Control or the Company terminates his active employment under his oral or
written employment agreement with the Company without Cause (as defined below)
following a Change in Control:
a.    Severance Benefits.
(i)    Salary. Executive or his estate shall be entitled to a lump-sum payment,
to be received (subject to Section 3(a)(x) below) not later than the fifteenth
(15th) day following Executive’s Separation from Service, of an amount equal to
two (2) multiplied by Executive’s annual rate of base salary as of the Date of
Termination.
(ii)    Incentive Compensation. Executive or his estate will be entitled to
receive, not later than (subject to Section 3(a)(x) below) the fifteenth (15th)
day following Executive’s Separation from Service, a lump-sum payment equal to
two (2) multiplied by the Executive’s target annual incentive compensation
amount for the Company’s fiscal year in which the Date of Termination occurs.
(iii)    Car Allowance. Executive or his estate will be entitled to receive, not
later than (subject to Section 3(a)(x) below) the fifteenth (15th) day following
Executive’s Separation from Service, a lump-sum payment equal to two (2) times
his annual car allowance in effect as of the Date of Termination.
(iv)    Equity Awards. Any equity-based awards granted by the Company to
Executive, to the extent outstanding and unvested on the Date of Termination,
shall vest in full upon the Date of Termination (with the vesting of any such
awards that are subject to performance-based vesting requirements to be
determined, unless otherwise expressly provided in the applicable award
agreement, based on the performance criteria applicable to the award being
achieved at the target level). Any stock options and stock appreciation rights
granted by the Company to Executive that are outstanding on the Date of
Termination shall remain exercisable (after giving effect to the foregoing
acceleration provision) for a period of one (1) year following the Date of
Termination, subject to the earlier termination at the end of the original
maximum term of the award or in connection with a change in control of the
Company, in each case as specified in the applicable stock incentive plan and/or
award agreement.
(v)    Medical and Life Insurance. Executive or his estate will be entitled to
receive, not later than (subject to Section 3(a)(x) below) the fifteenth (15th)
day following Executive’s Separation from Service, a lump-sum payment equal to
the expected costs to Executive to continue the medical, dental and vision
insurance and life insurance coverage provided to Executive (and, as applicable,
Executive’s eligible dependents) by the Company for a period of two (2) years
following the Date of Termination (determined based on such coverage as in
effect on the Date of Termination), as reasonably determined by the Company.
(vi)    Retirement Plans; Unvested Company Contribution. The Executive shall be
entitled to receive, not later than the fifteenth (15th) day following the Date
of Termination (or, if so required under the provisions of the applicable plan,
program or arrangement and/or to comply with Section 409A of the Code, not later
than the fifteenth (15th) day following Executive’s Separation from Service),
all benefits payable to him upon or on account of termination under any of the
Company’s tax-qualified employee benefit



--------------------------------------------------------------------------------



plans and any other plan, program or arrangement relating to deferred
compensation, retirement or other benefits including, without limitation, any
profit sharing, 401(k), employee stock ownership plan, or any plan established
as a supplement to any of the aforementioned plans. The Company shall also pay
Executive, not later than the fifteenth (15th) day following the Date of
Termination, an amount equal to all unvested Company contributions credited to
the Executive’s account under any tax-qualified employee benefit plan maintained
by the Company as of the Date of Termination. In the event that this
subparagraph (a)(vi) should conflict with the provisions of any of the Company’s
tax-qualified employee benefit plans and any other plan, program or arrangement
relating to deferred compensation, retirement or other benefits including,
without limitation, any profit sharing, 401(k), employee stock ownership plan,
or any plan established as a supplement to any of the aforementioned plans, then
the provisions of the plan shall govern, provided that the Company’s
contribution shall vest pursuant to this subparagraph (a)(vi) to the maximum
extent permissible.
(vii)    Vacation and Sick Leave. The Company shall also pay Executive, not
later than the second day following the Date of Termination, a pro rata amount
of his base salary under his employment agreement, in effect on the Date of
Termination, for each day of vacation leave which has accrued as of the Date of
Termination, but which is unpaid as of such date, to which Executive is entitled
under the Company’s vacation leave policy. The Company shall be required to pay
for sick leave days only to the extent that Executive has taken sick leave on or
prior to the Date of Termination to which Executive is entitled under the
Company’s sick leave policy.
(viii)    General. Executive or his estate shall also be entitled to any other
amounts then owing or accrued but unpaid to the Executive pursuant to any plans
or arrangements of the Company.
(ix)    Separation from Service. As used herein, a “Separation from Service”
occurs when Executive dies, retires, or otherwise has a termination of
employment with the Company that constitutes a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.
(x)    Specified Employees. Notwithstanding any provision of this Agreement to
the contrary, if Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s Separation
from Service, Executive shall not be entitled to any payment or benefit pursuant
to Section 3 until the earlier of (i) the date which is six (6) months after
Executive’s Separation from Service for any reason other than death, or (ii) the
date of Executive’s death. Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s Separation from Service that are
not so paid by reason of this Section 3(a)(x) shall be paid as soon as
practicable (and in all events within thirty (30) days) after the date that is
six (6) months after Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of Executive’s death) and, in the event of such a delay, the amount of the
benefit that is so delayed shall include interest from the date the amount was
otherwise payable (but for such delay) through the date upon which payment is
actually made. For this purpose, interest shall be simple interest calculated
using a rate equal to 200% of the Short-term Applicable Federal Rate (annual
compounding) published by the Internal Revenue Service for the month in which
the Executive’s Separation from Service occurs. The provisions of this Section
3(a)(x) shall only apply if, and to the extent, required to avoid the imputation
of any tax, penalty or interest pursuant to Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”).
b.    Cause. For purposes of this Agreement, “Cause” means that the Board, based
on the information available to it, reasonably determines that any of the
following events or contingencies exists or has occurred:
(i)    Executive is convicted of, or pleads guilty or nolo contendre to, a
felony (whether or not involving the Company or any of its affiliates); or
(ii)    Executive has committed or engaged in fraud or other acts of willful
misconduct involving the Company or any of its affiliates; or
(iii)    Executive willfully and repeatedly fails or refuses to perform his
duties to the Company and its affiliates; or



--------------------------------------------------------------------------------



(iv)    the willful and material violation by Executive of any written rule,
regulation or policy of the Company; or
(v)    a material breach by Executive of any provision of this Agreement.
However, no act or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company, and in the case of clauses (ii) through (v) of the
foregoing definition, there shall be no determination of Cause hereunder unless
Executive shall have received written notice from the Board stating the nature
of the act or omission asserted to constitute Cause and affording Executive at
least ten (10) days to correct such act or omission.
c.    Release. As a condition precedent to any Company obligation to Executive
for any severance benefit or to accelerate vesting of any equity-based award in
connection with the termination of the Executive’s employment under this
Agreement, Executive shall, upon or promptly following his last day of
employment with the Company, provide the Company with a valid, executed general
release agreement in a form acceptable to the Company (the “Release Agreement”),
and such Release Agreement shall have not been revoked by Executive pursuant to
any revocation rights afforded by applicable law. The Company will provide
Executive the form of Release Agreement not later than seven (7) days after the
date Executive’s employment by the Company terminates. Executive will have
twenty-one (21) days within which to consider, execute and return the Release
Agreement to the Company. If Executive does not timely provide the Company with
the executed Release Agreement, or if Executive revokes the Release Agreement
under any revocation right afforded by applicable law, the Company will have no
obligation to pay Executive such severance benefits and accelerated vesting. If
Executive timely provides the Company with Executive’s executed Release
Agreement, and Executive does not revoke the Release Agreement, such severance
benefits will be paid as provided in this Agreement. In no event, however, will
the Company be obligated to pay Executive any such severance benefit until
Executive’s right (if any) to revoke the Release Agreement under the Age
Discrimination in Employment Act (ADEA) has lapsed. In the event that
Executive’s period to consider the Release Agreement, and any period in which
Executive may revoke the Release Agreement under the ADEA, spans two calendar
years, payment will always be made in the second of those two calendar years.
For purposes of clarity, the provisions of Section 3.a.(x) (six month delay in
certain circumstances if required under Section 409A) continue to apply.
4.    Other Benefits Following Termination. To the extent required by law,
Executive shall also have the rights provided under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), or any successor statute.
5.    Indemnification. For at least ten (10) years following the Date of
Termination for any reason, Executive shall continue to be indemnified under the
Company’s Certificate of Incorporation and Bylaws at least to the same extent
indemnification was available prior to the Date of Termination and permitted by
law, and Executive shall be insured under the directors’ and officers’ liability
insurance, the fiduciary liability insurance and the professional liability
insurance policies that are the same as, or provide coverage at least equivalent
to, those applicable or made available by the Company to the then members of
senior management of the Company. Independent of such provision, if at any time
Executive is made, or threatened to be made, a party to any legal action or
proceeding, whether civil or criminal, by reason of the fact that Executive is
or was a director or officer of the Company or serves or served any other
corporation fifty percent (50%) or more owned or controlled by the Company in
any capacity at the Company’s request, Executive shall be indemnified by the
Company, and the Company shall pay Executive’s related expenses when and as
incurred, all to the full extent permitted by law.
6.    Obligatory Restrictions on Executive. In addition to any and all other
similar restrictions and limitations on Executive pursuant to law, other
agreements and policies of the Company, Executive agrees that following a Change
in Control and following a termination of a kind described in Section 3 for
which the Company is obligated to pay and in fact tenders the benefits as
described in Section 3, except as provided below or with the Company’s written
consent, Executive will be bound by the following restrictive covenants during
the period commencing on the Date of Termination and extending two (2) years:



--------------------------------------------------------------------------------



a.    Non-Competition. Executive will not, directly or indirectly, engage for
his own account in, or own, manage, operate, control, be employed as an employee
or consultant, buy, participate in, or be connected in any manner with the
ownership, management, operation or control of any firm, corporation,
association, or other business entity which is in competition with the business
of the Company; provided that Executive may invest in a business competitive
with the Company to an extent not exceeding five percent (5%) of the total
outstanding shares at the time of such investment in each one or more companies.
A business will be considered for this purpose in competition with the Company
if and only if the products of such business include more than one-third of the
Company’s products as of immediately prior to the Change in Control.
b.    No Solicitation of Employees. Executive will not solicit or, with the
exception of any persons related to Executive by blood, marriage, or adoption,
not more remote than first cousin, employ any current or future employee of the
Company and will not intentionally disparage the Company, its management or its
products.
c.    Consideration. Executive’s obligations are made in consideration of the
severance benefits paid or committed to be paid by the Company following the
Date of Termination. The restrictive covenants on the part of Executive set
forth in this Section 6 shall survive the termination of this Agreement, and the
existence of any claims or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense in the enforcement of these covenants. In the event of a breach or
threatened breach by Executive of the provisions of this Section 6, the Company
shall be entitled to an injunction restraining Executive from violating the
provisions of this Section.
7.    No Mitigation by Executive Required. Company recognizes that because of
Executive’s special talents, stature and opportunities in the electronics
industry, in the event of termination by the Company or Executive before the end
of the agreed term, the parties acknowledge and agree that the provisions of
this Agreement regarding further payment of base salary, bonuses, and the
exercisability of stock options and lapse of the restrictive or forfeiture
period on restricted stock constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts Executive might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement. Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.
8.    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of Executive, his heirs, distributees and assigns, and the Company, its
successors and assigns. Executive may not, without the express written
permission of the Company, assign or pledge any rights or obligations hereunder
to any person, firm or corporation. Such permission shall not be unreasonably
withheld. If the Executive should die while any amount would still be payable to
Executive if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with this Agreement to the
Executive’s estate.
9.    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
10.    Assignment and Other Rights. The Company will require any successor
(whether direct or indirect, by operation of law, by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
the Date of Termination. As used in this Agreement, “Company” shall mean the
Company as defined above and any successor to its business and/or assets that
assumes and agrees to perform this Agreement by operation of law, or otherwise.



--------------------------------------------------------------------------------



11.    Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
12.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive at his home address appearing in the records of the Company, in the
case of the Executive, and in the case of the Company, to the attention of the
Chairman of the Board at the principal executive offices of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt. Acceptance by Executive of benefits of participation shall
constitute a certification by Executive of his continued eligibility for
participation.
13.    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California.
14.    Costs. Each of the parties shall pay its own expenses, including
attorneys’ fees, in the negotiation and preparation of this Agreement.
15.    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect. If this Agreement is held
invalid or cannot be enforced, then to the full extent permitted by law, any
prior agreement between the Company (or any predecessor thereof) and Executive
shall be deemed reinstated as if this Agreement has not been executed.
16.    Arbitration.
a.    Any disagreement, dispute, controversy or claim arising out of or in any
way related to this Agreement or the subject matter thereof or the
interpretation hereof or any arrangements relating hereto or contemplated herein
or the breach, termination or invalidity hereof shall be settled exclusively and
finally by arbitration.
b.    The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”). The arbitral tribunal shall consist of one arbitrator.
c.    The Company shall pay all of the fees, if any, and expenses of such
arbitration, and shall also pay all Executive’s expenses, including attorneys’
fees, incurred in connection with the arbitration regardless of the final
outcome of such arbitration.
d.    The arbitration shall be conducted in Orange County, California, or in any
other city or county in the United States of America as the parties to the
dispute may designate by mutual written consent.
e.    Any decision or award of the tribunal shall be final and binding upon the
parties to the arbitration proceeding. The parties hereto hereby waive to the
extent permitted by law any rights to appeal or to review such award by any
court or tribunal. The parties hereto agree that the award may be enforced
against the parties to the arbitration proceeding or their assets wherever the
award may be entered in any court having jurisdiction thereof.



--------------------------------------------------------------------------------



f.    The parties stipulate that discovery may be held in any such arbitration
proceeding as provided in Section 1283.05 of the California Code of Civil
Procedure, as may be amended or revised from time to time.
g.    During the period until the dispute is finally resolved in accordance with
this Section, the Company will continue to pay the Executive his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue the Executive as a
participant in all compensation, employee benefit and insurance plans, programs,
arrangements and perquisites in which the Executive was participating or
entitled when the notice giving rise to the dispute was given, until the dispute
is finally resolved in accordance with this Section. Amounts paid under this
subparagraph g shall be repaid to the Company or be offset against or reduce any
other amounts due the Executive under this Agreement, as appropriate, only upon
the final resolution of the dispute.
17.    Entire Agreement. As of the date hereof, all previous agreements relating
to the employment of Executive (including, without limitation, the Prior
Agreement), however styled, are hereby superseded to the extent inconsistent
herewith, and, excepting Executive’s present participation in Company stock
and/or other benefit plans or programs and the agreements thereunder, which are
hereby reaffirmed in all respects by both parties thereto except as expressly
modified by this Agreement, this Agreement embodies all agreements, contracts,
and understandings by and between the parties hereto. In addition, this
Agreement supersedes and amends any subsequent employment agreement between
Executive and the Company except to the extent such subsequent agreement
expressly provides or provides benefits in excess of those herein provided.
Should any other agreement, plan or arrangement between Company and Executive or
other officers or employees of the Company provide for greater benefits upon a
change in control, the terms of such other agreement, plan or arrangement shall
apply to Executive on a “most favored” basis. This Agreement may not be changed
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.
18.    Withholding. All payments or benefits under this Agreement are subject
to, and the net payment to Executive will be reduced by, any applicable payroll
tax withholding requirements, and will be payable net of appropriate amounts
properly credited to the payment of income taxes of the Executive. The
determination of the amount of any such withholding shall be made or confirmed
by the independent accounting firm then employed by the Company.
19.    Separate Counsel. The Company has been represented by counsel in the
negotiation and execution of this Agreement. The Executive has been invited and
given opportunity to engage counsel independently to review or negotiate this
Agreement, and Executive has had an adequate opportunity to do so and has either
done so or chosen not to engage counsel.
20.    Construction. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Executive to payment of any additional tax,
penalty or interest imposed under Code Section 409A. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Executive Retention Agreement
as of the day and year first above written.
COMPANY:
MICROSEMI CORPORATION
 
 
By:
 
Name:
 
Title:
 
 
 
EXECUTIVE:
 
 
Name:
 




